J-S10008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
            v.                         :
                                       :
                                       :
ANTHONY BROWN                          :
                                       :
                  Appellant            :   No. 1184 EDA 2017

                Appeal from the PCRA Order March 16, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0002243-2011


BEFORE: BOWES, J., OLSON, J., and NICHOLS, J.

MEMORANDUM BY BOWES, J.:                            FILED JUNE 22, 2018

      Anthony Brown appeals pro se from the order dismissing his petition

for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).   We

affirm.

      In 2013, a jury convicted Appellant of first-degree murder and

possession of an instrument of crime (“PIC”) in connection with the shooting

death of his brother, Rodney Brown. The trial court sentenced him to life in

prison without the possibility of parole on the murder conviction, and a

concurrent term of two and one-half to five years in prison on the PIC

conviction. On March 18, 2015, this Court affirmed Appellant’s judgment of

sentence, and our Supreme Court denied allowance of appeal on November

2, 2015. See Commonwealth v. Brown, 120 A.2d 1058 (Pa.Super. 2015)

(unpublished memorandum), appeal denied, 126 A.3d 1282 (Pa. 2015).
J-S10008-18


       On December 16, 2015, Appellant timely filed the instant PCRA

petition. He thereafter filed four pro se supplemental petitions. The PCRA

court appointed counsel, who filed a petition to withdraw as counsel and a

Turner/Finley1 no-merit letter addressing thirteen claims that Appellant had

raised in his pro se petitions. Appellant filed a pro se response to the no-

merit letter, claiming that PCRA counsel was ineffective for failing to file an

amended petition raising Appellant’s “thirteen (13) meritorious [claims] and

Supplements’ [sic] thereof.”        Pro Se Response to Turner/Finley No-Merit

Letter, 1/6/17, at 3. PCRA counsel thereafter filed a supplemental no-merit

letter addressing an additional claim that Appellant had purported to raise in

his pro se petitions, relating to trial counsel’s failure to challenge test results

indicating the presence of gunshot residue on Appellant’s clothing.

       The PCRA court issued notice pursuant to Pa.R.Crim.P. 907 of its intent

to dismiss the petition without a hearing, and Appellant filed a pro se

response thereto alleging PCRA counsel’s ineffectiveness in failing to address

his fourteenth claim in the initial no-merit letter and the claims addressed in

his third and fourth supplemental petitions.2 On March 16, 2017, the PCRA

____________________________________________


1 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

2 Much of Appellant’s response is rambling, incoherent and disputatious.
However, it appears that he intended to claim that PCRA counsel failed to
raise an illegal sentencing challenge under Montgomery v. Louisiana, 136
S. Ct. 718 (2015) and Alleyne v. United States, 70 U.S. 99 (2013).



                                           -2-
J-S10008-18


court entered an order granting PCRA counsel’s request to withdraw from

representation, and dismissing the petition. Appellant filed a timely notice of

appeal and a court-ordered Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.3

       Appellant raises the following issues for our review:

              a. [T]rial counsel failed to object to the highly prejudicial &
                 inflammatory opening/closing arguments of the
                 Commonwealth which served to severely prejudice
                 [A]ppellant;

              b. [T]rial counsels [sic] ineffectiveness when failing to
                 rehabilitate the purported “incriminating/inculpatory”
                 statements of [A]ppellant when stating to police that he
                 believed he identified damage to the front door, where
                 said    ineffectiveness  only    served  to    prejudice
                 [A]ppellant;

              c. [T]rial counsel failed to move to strike/move for mistrial
                 and/or seek curative instruction relating to witness
                 Sharon Keys [sic] highly prejudicial, speculative and
                 conjecturous [sic] testimony which served only to
                 prejudice [A]ppellant;

____________________________________________


3 We further observe that Appellant raised ten claims in his court-ordered
Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.
However, in his appellate brief, he raises seven new claims that were not
presented in his concise statement or raised before the PCRA court.
Ordinarily, any issues not raised in the concise statement are waived. See
Pa.R.A.P. 1925(b)(4)(vii); see also Commonwealth v. Lord, 719 A.2d
306, 309 (Pa. 1998). However, where the PCRA court’s order directing an
appellant to file a concise statement does not comply with the dictates of
Rule 1925(b)(3), waiver under subsection (b)(4)(vii) is inappropriate. See
Berg v. Nationwide Mut. Ins. Co., 6 A.3d 1002, 1011 (Pa. 2010)
(plurality). Here, the PCRA court’s Pa.R.A.P. 1925(b) order did not comply
with the requirements of subsection (b)(3). Accordingly, we may not find
waiver of Appellant’s claims pursuant to subsection (b)(4)(vii).



                                           -3-
J-S10008-18


            d. [T]rial counsel failed to object to the highly prejudicial
               testimony of Henry Clinton, Esq., seeking to strike,
               move for mistrial and/or seeking curative instruction
               where the testimony only served to prejudice
               [A]ppellant;

            e. [T]rial counsel failed to object to the highly prejudicial
               testimony of Officer Anthony Mergiotti, where said
               testimony served only to mislead the jury, and severely
               prejudice [A]ppellant;

            f. Appellate counsel was ineffective when failing to raise,
               argue and brief the meritorious claim of the trial courts
               [sic] abuse of discretion/error as a matter of law, when
               admitting the purported “prior bad act” testimony which
               lacked a proper evidentiary basis for admission [sic]
               also served only to severely prejudice [A]ppellant;

            g. PCRA counsel rendered ineffective assistance when
               failing to identify, raise and argue trial counsel’s
               ineffectiveness when failing to object and seek curative
               instruction and/or mistrial upon the Commonwealth’s
               presentation of false/misleading and highly prejudicial
               prior bad act testimony depriving [Appellant] a fair trial.

Appellant’s brief at vi (issues renumbered for ease of disposition).

      Our standard of review of the dismissal of a PCRA petition is well-

settled:

            We review an order dismissing a petition under the PCRA
      in the light most favorable to the prevailing party at the PCRA
      level. This review is limited to the findings of the PCRA court
      and the evidence of record. We will not disturb a PCRA court’s
      ruling if it is supported by evidence of record and is free of legal
      error. This Court may affirm a PCRA court’s decision on any
      grounds if the record supports it. Further, we grant great
      deference to the factual findings of the PCRA court and will not
      disturb those findings unless they have no support in the record.
      However, we afford no such deference to its legal conclusions.
      Where the petitioner raises questions of law, our standard of
      review is de novo and our scope of review plenary.


                                     -4-
J-S10008-18


Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.Super. 2012) (citations

omitted).

     Initially, we observe that “[i]ssues not raised in the lower court are

waived and cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a);

see also Commonwealth v. Washington, 927 A.2d 586, 601 (Pa. 2007)

(holding that claims not raised in a PCRA petition are “waived and not

cognizable on appeal”).

     Here, the first six issues in Appellant’s statement of questions

presented were not raised in his pro se petition, supplemental pro se

petitions, the no-merit letter filed by his PCRA counsel, or in Appellant’s

response thereto.   Therefore, because they were not raised in the PCRA

court, they are waived on appeal. See Pa.R.A.P. 302(a).

     Appellant’s remaining issue in his statement of questions presented

requires a different analysis. In that issue, he claims that PCRA counsel was

ineffective. Courts in this Commonwealth have long recognized that claims

of PCRA counsel’s purported ineffectiveness must be specifically raised in a

response to a Rule 907 notice or in a serial PCRA petition, or they are

waived.     See Commonwealth v. Henkel, 90 A.3d 16, 29 (Pa.Super.

2014); see also Commonwealth v. Pitts, 981 A.2d 875, 879 n.3 (Pa.

2009) (holding that a petitioner waived any issue pertaining to the adequacy

of PCRA counsel’s representation where he failed to raise it in his response

to the PCRA court’s Rule 907 notice).


                                    -5-
J-S10008-18


      Here, Appellant raised a claim of PCRA counsel’s ineffectiveness in his

response to the PCRA court’s Rule 907 notice of its intent to dismiss the

petition without a hearing. Specifically, Appellant claimed that PCRA counsel

was ineffective for failing to address his fourteenth claim in the initial no-

merit letter and illegal sentencing claims addressed in his third and fourth

supplemental petitions. See Pro Se Response to Rule 907 Notice, 2/2/17, at

5.   However, on appeal, Appellant appears to have abandoned that claim

and, instead, raises a different claim of PCRA counsel’s ineffectiveness;

namely, that PCRA counsel was ineffective for failing to raise a layered

ineffectiveness claim that trial counsel failed to object to prior bad act

testimony.   Because Appellant failed to raise this particular claim of PCRA

counsel’s ineffectiveness claim in response to the PCRA court’s Rule 907

notice, he failed to preserve it for our review. See Henkel, supra.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/18




                                    -6-